







CONSULTING SERVICES AGREEMENT




THIS CONSULTING SERVICES AGREEMENT (“Agreement”), made this 21st day of
November, 2005 (the “Effective Date”), by and between Guardian Technologies
International, Inc., a Delaware corporation whose principal office is located at
516 Herndon Parkway, Herndon, Virginia 20170 (the “Company”), and Robert A.
Dishaw, an individual whose principal residence is located at 848 Brickell Key
Drive, Suite 2606, Miami, Florida 33131 (“Consultant”). The Company and
Consultant are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”




RECITALS




A.

The Company is engaged in the business of conceiving, developing and
commercializing intelligent imaging informatics applications, such as
computer-aided detection of threat objects in baggage or cargo or on person or
of diseases and medical anomalies in medical and images, and providing related
services (the “Products”) to businesses and government agencies.




B.

Consultant is in the business of providing consulting services and desires to
provide the Company the Services (as defined below).




C.

The Company and Consultant desire to enter into a contractual relationship on
the terms and subject to the conditions set forth herein.




AGREEMENT




NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration (the receipt and
sufficiency of which is hereby acknowledged by the Parties), the Parties hereby
agree as follows:




1.

Termination of Old Employment Agreement; Services; Reports; Restriction on Sale
of Shares.




1.1

Termination of Pre-Existing Employment Agreement.  The Parties hereby agree to
terminate that certain Amended Employment Agreement by and between the Company
and Consultant, dated as of December 10, 2004 (the “Old Employment Agreement”).
 This Agreement constitutes the entire agreement between the Parties and
supersedes all prior and contemporaneous agreements, representations and
understandings of the Parties with respect to the subject matter hereof.  




1.2.

Services.  The Company hereby appoints Consultant as a non-exclusive consultant
for the Company, and Consultant hereby accepts such appointment.  Consultant
shall have duties and responsibilities as determined by the Company from time to
time and shall provide the services set forth in Exhibit A (“Services”), in
accordance with the terms of this Agreement.  Consultant shall devote time,
attention and energy to the performance of the Services as the Consultant and
the Company reasonably determine to be necessary to satisfactorily perform such
Services.  Consultant shall not have the authority to make any commitments
whatsoever on behalf of the Company or to sign any document or instrument for,
or in the name, or on behalf of the Company or any of its affiliates.  




1.3.

Reports.  Consultant shall deliver to the Company the following written reports:
(i)  Weekly Status Report of his efforts under this Agreement and any pending
activities with respect to Services provided by Consultant, (ii) Pre-Travel
Agenda Report describing meetings with participants and other scheduled
appointments, to be submitted as a part of the Consultant’s request to travel on
behalf of the Company, and (iii) Travel Report describing activities and
meetings that occurred during Consultant’s travel and names of participants and
any follow-up actions resulting from such travel.

1.4.

Restriction on Sale of Shares.  

Notwithstanding the foregoing, Consultant shall continue to be bound by any
restrictions on Transfers set forth in law, any Company policy, or agreement or
other document to which Consultant is a party.








2.

Compensation; Benefits; Expenses.

2.1.

Base Compensation.  As compensation for Consultant’s performance of Services
under this Agreement, the Company shall pay to Consultant the following amounts,
which shall be paid on a bi-weekly basis, in accordance with the compensation
policies of the Company.  




Year

Compensation Amount

Year 1

$180,000 per annum

Year 2

$130,000 per annum

Year 3

$80,000 per annum

 

2.2

Additional Compensation.  During the Term, the Company shall pay to Consultant
sixty (60) days from the end of each Fiscal Quarter of the Company a “sales
override” commission in the amount of (a) three percent (3%) of the Company’s
Gross Revenue (as defined below) from sales of Products to EGC International
Corp. (“EGC”) or its resellers in EGC’s authorized sales territories, in
connection with and in accordance with the distribution agreement between the
Company and EGC, dated March 30, 2005, less any returns of Products sold
thereunder; and (b) three percent (3%) of the Company’s Gross  Revenue from
sales of Products to Approved Clients (as defined below) less any returns of
Products sold to such Approved Clients.  As used herein, “Gross Revenue” shall
mean the total amount of revenue recognized and reported by the Company during
the Term (as defined in Section 3.1) and twelve (12) months after the expiration
or termination of this Agreement pursuant to Section 3, on any contract that is
executed during the Term less any third-party sales of hardware/software,
regardless of whether such third-party hardware/software sales include a profit
margin to the Company; provided, however, such third-party hardware/software
sales shall not include maintenance support charges typically assessed each year
after the first year of final installation and customer acceptance.  “Approved
Clients” shall mean existing or potential customers of the Company outside of
EGC’s sales territories that the Company, from time to time and in its sole
discretion, shall designate as customers to whom Consultant is authorized to
provide Services.  




2.3

Consultant Benefits.  During the Term, Consultant shall be entitled to
participate in benefit policies and plans, including, without limitation, any
health insurance, life insurance and disability insurance programs, adopted by
the Company on the same basis as employees at Consultant’s level as such
policies or plans may be amended, changed, altered or terminated by the Company
from time to time and in its sole discretion.




2.4

Vacation; Disability and Sick Leave: Consultant’s vacation, disability and sick
leave shall be covered by the usual and customary policies and procedures of the
Company.

2.5

Expenses.  Reasonable expenses incurred by Consultant in performance of the
Services shall be paid by the Company upon receipt by the Company of customary
documentation in accordance with the Company’s expense reimbursement policy;
provided, however, that reimbursement for any single expense exceeding Five
Hundred Dollars ($500) shall require the prior written consent of the Chief
Executive Officer, President or Chief Financial Officer of the Company.  

3.

Term; Termination.




3.1.

Term.  Unless earlier terminated in accordance with this Agreement, this
Agreement will remain in full force and effect until the third (3rd) anniversary
of the Effective Date (the “Term”).




3.2.

Termination by Mutual Consent.  If at any time during the Term the Parties by
mutual consent agree to terminate this Agreement, they shall do so by a separate
written agreement setting forth the terms and conditions of such termination.

3.3.

Termination by Consultant.  Consultant may terminate this Agreement at any time
by providing thirty (30) days’ prior written notice to the Company.  Such
termination shall mean a voluntary termination of the Agreement by Consultant.
 The Company shall pay any portion of the base compensation owed to Consultant
under Section 2.1 for any Services rendered prior to the effective date of such
termination; provided, however, that





3







Consultant shall not be entitled to any additional compensation that is owed or
may be owed under Section 2.2 for any Services rendered prior to the effective
date of such termination.

3.4.

Termination for Cause.  This Agreement may be terminated by the Company for
Cause.  Termination for “Cause” shall mean termination because the Company
determines in its sole discretion that the Consultant has: (a) engaged in
conduct that, when proven, would constitute a crime involving breach of
professional ethics or moral turpitude or a felony of any type; (b) engaged in
conduct that injures the business or reputation of the Company or that
compromises the Consultant’s ability to perform the Consultant’s job duties; (c)
failed to perform duties assigned in accordance with this Agreement or to follow
reasonable policies of the Company; (d) engaged in negligence, incompetence or
willful misconduct in the performance of the Consultant’s duties; (e) engaged in
conduct that violates the Foreign Corrupt Practices Act and the rules and
regulations promulgated thereunder; or (f) breached this Agreement (including,
without limitation, breach of  Section 1.4); provided,  that in the case of (b),
(c) or (f), the Company shall have given written notice to Consultant setting
forth in reasonable detail the conduct, failure or breach and giving Consultant
thirty (30) days in which to correct any such conduct.  The Company shall pay to
Consultant any portion of the base compensation owed to Consultant under Section
2.1 for any Services rendered prior to the effective date of such termination;
provided, however, that Consultant shall not be entitled to any additional
compensation that is owed or may be owed under Section 2.2 for any Services
rendered prior to the effective date of such termination.

3.5.

Termination Due to Disability.  This Agreement may be terminated by the Company
upon the Disability of Consultant.  Termination based on “Disability” shall mean
termination because Consultant is, in the reasonable opinion of the Company as
confirmed by medical advice, unable to perform the Services or essential
functions of Consultant’s duties with or without accommodation due to a
disability (as such term is defined in the Americans with Disabilities Act) for
ninety (90) consecutive days or for one hundred twenty (120) days in the
aggregate during any twelve (12) month period (either of such periods, a
“Disability Period”).  This definition shall be interpreted and applied
consistent with the Americans with Disabilities Act, the Family and Medical
Leave Act and other applicable law.  In the event of such termination based on
Disability, the Company shall pay to Consultant a lump sum amount equal to Fifty
Thousand Dollars ($50,000) (the “Disability Payment”) upon no later than thirty
(30) days from the date of such termination, and thereafter, the Company’s
obligation to pay compensation of any kind pursuant to this Agreement shall
expire.  If after such Disability Period Consultant is able to, and desires to,
resume performing the Services, (a) the Company may in its reasonable opinion,
after seeking medical advice, reinstate the terms and conditions of this
Agreement, and (b) after such reinstatement, the amount of the Disability
Payment shall be subtracted from any compensation payments due and owing to
Consultant by the Company pursuant to this Agreement.   

3.6.

Termination Due to Death.  This Agreement shall automatically terminate upon the
death of Consultant.  If termination is based on death, the Company shall have
no further obligations to pay compensation of any kind to Consultant, effective
as of the date of such death.  The entitlement to any beneficiary of
Consultant’s benefits under any benefit plan as set forth in Section 2.3 upon
such termination shall be determined in accordance with the provisions of such
plan.

3.7.

Termination Upon a Change in Control.  This Agreement may be terminated upon a
Change in Control.  Upon such termination, the Company shall pay Consultant a
lump sum amount equal to the remaining compensation amount due under Section
2.1, discounted by the prime rate of interest, as stated by Bank of America on
the date the Company executes the legal documents in support of the Change in
Control.  The amount owing will be paid no later than thirty (30) days from the
date of such termination, and thereafter, the Company’s obligation to pay
compensation of any kind pursuant to this Agreement shall expire.  Termination
upon a “Change in Control” shall mean termination upon any transaction or
combination of transactions that result in the occurrence of any of the
following events:  (a) any person or persons acting together, excluding employee
benefit plans of the Company, are or become the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Securities Exchange Act or any successor
provisions thereto), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the Company’s common stock and/or
the combined voting power of the Company’s then outstanding securities that have
the right under ordinary circumstances to elect a majority of the Company’s
Board of Directors or other governing body; (b)  substantially all assets of the
Company or assets that constitute a substantial or material business segment of
the Company are sold, exchanged, transferred or otherwise disposed of (but
excluding any sale, exchange or transfer to a wholly-owned affiliate of the
Company); (c) the Company’s





4







shareholders approve (or, in the event no approval of the Company’s shareholders
is required, the Company consummates) a merger, consolidation, share exchange,
division or other reorganization or transaction of the Company (a “Fundamental
Transaction”) with any other person, other than a Fundamental Transaction that
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least
two-thirds (2/3) of the combined voting power immediately after such Fundamental
Transaction of (i) the Company’s outstanding securities, (ii) the surviving
entity’s outstanding securities, or (iii) in the case of a division, the
outstanding securities of each entity resulting from the division, in each case,
that have the right under ordinary circumstances to elect a majority of such
entity’s Board of Directors or other governing body; and (d) during any period
of twenty-four (24) consecutive months, individuals who at the beginning of such
period constituted the Board of Directors or other governing body of the Company
(including for this purpose any new director whose election or nomination for
election by the Company’s shareholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who were directors at the
beginning of such period) cease for any reason to constitute at least a majority
of the Board of Directors or other governing body.

3.8.

Effect of Termination.  In the event of termination of this Agreement pursuant
to Section 3, (i) this Agreement (except for the applicable provisions of
Sections 1.4 (Restriction on Sale of Shares), 3 (Term; Termination), 4
(Proprietary Information, Invention Assignment and Non-Competition Agreement), 5
(Limitation on Liability; Indemnification; Release) and 6 (Miscellaneous
Provisions), which shall survive any termination of this Agreement) shall become
void and there shall be no liability on the part of the Company or Consultant
(or their respective officers, directors, managers, members, partners or
agents), except as a result of any breach of this Agreement by such Party prior
to such termination or resulting from a wrongful termination thereof, or to the
extent such a Party is entitled to indemnification under Section 5.2; (ii)
Consultant shall promptly (and in any event no later than thirty (30) calendar
days) return to the Company any and all documentation and equipment (if any)
that Consultant shall have obtained from the Company pursuant to this Agreement;
and (iii) the entitlement of Consultant to benefits under any benefit plan as
set forth in Section 2.3 upon such termination shall be determined in accordance
with the provisions of such plan.

4.      Proprietary Information, Invention Assignment & Non-Competition
Agreement.




4.1.    Contemporaneously with the execution hereof, the Parties have entered
into a Proprietary Information, Invention Assignment & Non-Competition Agreement
attached hereto as Exhibit B.  The provisions of such agreement are intended by
the Parties to survive and do survive termination or expiration of this
Agreement.




5.

Limitation on Liability; Indemnification; Release.




5.1.

Limitation on Liability.  In the event of termination of this Agreement in
accordance with the provisions of this Agreement, neither Party shall be liable
to the other for compensation, reimbursement or damages on account of the loss
of prospective profits or anticipated sales or on account of expenditures,
investments, leases or commitments in connection with the business or goodwill
of Company or Consultant.  The Company’s sole liability under the terms of this
Agreement shall be for any unpaid compensation and expenses under Section 2.1,
2.2, and/or 2.5.

5.2.

Indemnification.  Consultant shall indemnify and hold the Company and its
officers, directors, employees, representatives and agents (each of the
foregoing persons is hereinafter referred to individually as an “Indemnified
Person” and collectively as “Indemnified Persons”) harmless from and against any
and all losses, costs, judgments, damages, liabilities, fees (including without
limitation reasonable attorneys’ fees) and expenses (collectively, the
“Damages”), that any of the Indemnified Persons incurs by reason of any claim,
demand, action or cause of action that may be asserted against any Indemnified
Persons that are a direct result of any illegal, wrongful or negligent acts
committed by Consultant or his agents in connection with this Agreement, or with
respect to any breach by Consultant of any provision of this Agreement.
 Similarly, the Company shall indemnify and hold Consultant harmless from any
and all claims, losses, damages, expenses, fees (including reasonable attorney
fees), costs, and judgments that may be asserted against Consultant that are a
direct result of any illegal, wrongful or grossly negligent acts committed by
the Company or its employees or agents in connection with this Agreement, or
with respect to any breach by the Company of any provision of this Agreement.





5







5.3.

Releases.  

(a)

In consideration of the mutual promises made and other consideration described
herein, Consultant acknowledges, understands and agrees that Consultant shall
fully and forever release and discharge the Company and any of its past, present
and future affiliates, subsidiaries, parents, successors and assigns, including
any of their officers, directors, shareholders, employees, attorneys, agents or
affiliates (each such entity or person, a “Covered Person”, and, collectively,
“Covered Persons”) from and against all past, present and future claims,
liabilities, damages, judgments, demands, penalties, costs, fees, expenses
(including, without limitation, attorneys’ fees and expenses), suits, debts,
losses, accounts, covenants, promises and causes of action of any kind, whether
now known or unknown, choate or inchoate, direct or derivative (collectively,
“Claims”), arising out of or in any way connected with any matter or thing
occurring on or before the date of this Agreement, including matters arising out
of or in any way connected with Consultant’s previous employment with the
Company or the termination of such employment; provided, however, that such
release and discharge shall not apply to any of Consultant’s rights to
compensation or benefits accrued during the Term pursuant to the terms of this
Agreement.  This release includes, but is not limited to, any Claims (a) for
tort, breach of contract, or otherwise, (b) for attorneys’ fees or costs, (c) in
contract, tort, or premised on any other legal theory, and (d) arising under
federal, state or local laws prohibiting employment discrimination, such as
Title VII of the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act, as amended, the Equal Pay Act and the Americans with
Disabilities Act.  Consultant agrees that he will not now or in the future
pursue or institute any claim, suit or action against the Company or any other
Covered Person that is based upon, is in connection with, or arises out of, any
of the Claims released in this Agreement and agrees that he has not assigned any
such Claims.

(b)

In consideration of the mutual promises made and other consideration described
herein, the Company acknowledges, understands and agrees that the Company, on
behalf of itself, its past, present and future directors, officers, parents,
subsidiaries, affiliates, and successor corporations (collectively “the Company
and the Releasors”), shall fully and forever release and discharge Consultant
and his dependents, relatives, representatives, heirs, executors, attorneys,
administrators, assigns and successors (collectively “Consultant and his
Agents”) from any and all Claims arising from facts known to the Company and the
Releasors as of the date of execution of this Agreement, including, but not
limited to, those arising out of or in connection with Consultant’s employment
and separation from employment through the date that this Agreement is executed.
 

6.

Miscellaneous Provisions.




6.1.

  Applicable Law; Jurisdiction. This Agreement and all rights and obligations of
the Parties hereto shall be governed by, and construed and interpreted in
accordance with, the laws of the Commonwealth of Virginia, without giving effect
to principles of conflicts of law thereof. Each of the Parties hereby
irrevocably submits to the jurisdiction of the United States District Court for
the Eastern District of Virginia, located in Alexandria, Virginia and/or the
state or local courts of the Commonwealth of Virginia located in  Fairfax County
in any action, suit or proceeding involving this Agreement, and agrees that any
such action, suit or proceeding shall be brought only in such courts (and waives
any objection based upon forum non conveniens or any other objection to venue
therein); provided, however, that such consent to jurisdiction is solely for the
purpose referred to in this Agreement and shall not be deemed to be a general
submission to the jurisdiction of such courts or in the Commonwealth of Virginia
other than for such purpose.  All disputes between the Parties shall be resolved
in accordance with the dispute resolution procedures set forth in Exhibit C to
this Agreement.




6.2.

Assignment.  The obligations of Consultant under this Agreement are personal to
Consultant, and Consultant may not transfer or assign this Agreement or any of
his rights or obligations hereunder (either in whole or in part) unless such
transfer or assignment is agreed to in writing in advance by an authorized
executive officer of the Company.  Any purported transfer or assignment in
violation of this Section 6.2 shall be null and void and of no force or effect.




6.3.

Modification.  No amendment or other modification of this Agreement shall be
valid or enforceable unless in writing and signed by each of the Parties hereto
and specifically stating the provision(s) of this Agreement to be amended or
modified.








6







6.4.

Notice.  Any notice or demand required or desired to be given to or served upon
the Company or Consultant in connection herewith shall be in writing and shall
be deemed to have been sufficiently given or served for all purposes when
delivered in person, by reliable overnight carrier with proof of delivery, or
seven (7) calendar days after deposit with the United States Postal Service,
certified or registered mail, postage prepaid, and addressed or delivered to the
Party’s respective address set forth in the preamble of this Agreement.  Notice
shall also be deemed effective and receipt constituted in the event a Party
rejects or otherwise refuses to accept notice.  Any Party may alter the
address(es) to which communications are to be sent by giving notice of such
change of address in conformity with the provisions of this Section 6.4
providing for the giving of notice; provided, however, that no notice of change
of address or fax number shall be effective until seven (7) calendar days after
the date of receipt thereof.




6.5

Severability.  Should any section, subsection or provision hereof be deemed, for
any reason whatsoever, to be invalid, unenforceable or inoperative, then such
section, subsection or provision shall be deemed severable and shall not affect
the validity and/or enforceability of any other provisions of this Agreement.




6.6.

Section and Other Headings; Interpretation.  Section and other headings herein
are for reference purposes only, and shall not be used in any way to govern,
limit, modify, construe and otherwise affect this Agreement.  Except when the
context otherwise requires, references to sections and exhibits contained herein
refer to sections of and exhibits to this Agreement.  All exhibits annexed
hereto or referred to herein are hereby incorporated in and made a part of this
Agreement as if set forth in full herein.  Any capitalized terms used in any
exhibit, but not otherwise defined therein, shall have the meaning as defined in
this Agreement.




6.7.

Waiver.  Any lack of demand or notice by one Party to the other Party to perform
any obligation or comply with any provision of this Agreement shall not be
deemed a waiver of that obligation or provision.  No waiver by any Party of any
performance required under, or any provision of, this Agreement shall constitute
a waiver of any other performance or provision of this Agreement or a continuing
waiver of that same performance or provision.  No waiver shall be valid unless
in writing signed by the waiving Party.




6.8.

Non-Discrimination.  The Company and Consultant agree and warrant that in the
performance of this Agreement neither of them will discriminate or permit
discrimination against any person or group of persons on the basis of age, sex,
race, color, religion, natural origin, disability or status as a Vietnam
Veteran, or in any manner prohibited by the laws of the United States of America
or the state(s) where the Services are performed.




6.9.

Specific Performance.  The Company and Consultant each acknowledges and agrees
that certain rights of the Company set forth in this Agreement are of a special,
unique, unusual and extraordinary character, which gives the Company a
particular value, the loss of which cannot be adequately or reasonably
compensated for in damages in an action at law, and the breach by Consultant or
any of his agents will cause the Company irreparable injury and damage.  In such
event, the Company shall be entitled, as a matter of right, to require
Consultant’s specific performance of all of the acts, services and undertakings
required hereunder with respect to those provisions and to obtain injunctive and
other equitable relief in any competent court to prevent the violation of any of
the provisions related thereto.  Neither this provision nor any exercise by the
Company of any right to equitable relief or specific performance herein granted
to the Company shall constitute a waiver of any rights that it may have to
damages or otherwise.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized officers or representatives on and as of the day and year
first above written.




Consultant

Company




GUARDIAN TECHNOLOGIES INTERNATIONAL,

INC.







By:   /s/Robert A. Dishaw

By:  /s/Michael W. Trudnak

Authorized Signature

Authorized Signature





7










Name:              Robert A. Dishaw

Name:                  Michael W. Trudnak

(Print Name)

(Print Name)




Title:                   Consultant

Title:                Chief Executive Officer







Dated: November 18, 2005

Dated:

November 18, 2005





8







EXHIBIT A




CONSULTING SERVICES




Consultant shall provide the following Services:




1.

Serve as the primary intermediary between the Company and EGC or any Approved
Client.  




2.

Support EGC OEM resellers in marketing Products in EGC’s designated territories
as set forth in the Distribution Agreement.  




3.

Support resellers in marketing Products of any Approved Client, as directed by
the Company, from time to time and in its sole discretion.




4.

Provide weekly status reports as set forth in Section 1.3 of the Agreement.




5.

Provide pre-travel agenda reports as set forth in Section 1.3 of the Agreement.




6.

Provide travel reports as set forth in Section 1.3 of the Agreement.




7.

Oversee development of budgets and pro forma financial statements for EGC or any
Approved Client.




8.

Attend all meetings held at the Company’s office as requested by the President,
Chief Executive Officer or Chief Financial Officer of the Company.




9.

Assist the Company in client development activities of any Approved Clients, as
directed by the Company, from time to time and in its sole discretion.










 





9







EXHIBIT B




GUARDIAN TECHNOLOGIES INTERNATIONAL, INC.




CONSULTANT PROPRIETARY INFORMATION, INVENTION ASSIGNMENT

& NON-COMPETITION AGREEMENT




IN CONSIDERATION of Guardian Technologies International, Inc.’s (the “Company”)
engagement or continued engagement of the undersigned, Robert A. Dishaw,
residing at 848 Brickell Key Drive, Suite 2606, Miami, Florida 33131 as a
consultant to the Company (“Consultant”), and the compensation previously paid
to him while he was an employee of the Company, and the compensation now or
hereafter paid to Consultant by the Company, and for other valuable
consideration the receipt of which is hereby acknowledged, Consultant agrees
with the Company as follows (as used hereinafter, the term “Company” shall
include Guardian Technologies International, Inc., a Delaware corporation, and
any present or future subsidiary, parent company, successor, assigns or
affiliate thereof):




1.

Ownership and Return of Documents.  Consultant agrees that all memoranda, notes,
records, papers or other documents and all copies thereof relating to the
Company’s operations or businesses, some of which may be prepared by Consultant,
and all objects associated therewith in any way obtained by Consultant shall be
the Company’s property.  Consultant shall not, except for the Company’s use,
copy or duplicate any of the aforementioned documents or objects, nor remove
them from the Company’s facilities nor use any information concerning them
except for the Company’s benefit, either during the Consultant’s employment,
engagement as a consultant or thereafter.  Consultant agrees that Consultant
will deliver all of the aforementioned documents and objects that may be in his
possession to the Company on termination of Consultant’s engagement as a
consultant, or at any other time on the Company’s request, together with
Consultant’s written certification of compliance with the provisions of this
paragraph.




2.

Confidential Information.  In connection with his employment and subsequent
engagement as a consultant to the Company, Consultant will have access to
confidential information consisting of some or all of the following categories
of information.  Company and Consultant consider their relation one of
confidence with respect to such information:




(a)

Intellectual Property, including but not limited to trade secrets, inventions,
mask works, ideas, processes, formulas, source and object codes, data, programs,
other works of authorship, know-how, improvements, discoveries, developments,
designs, and techniques (“Inventions”), and information regarding plans for
research, development and new products;




(b)

Financial Information, including but not limited to information relating to the
Company’s earnings, assets, debts, prices, pricing structure, volume of
purchases or sales or other financial data whether related to the Company or
generally, or to particular products, services, geographic areas, or time
periods;




(c)

Supply and Service Information, including but not limited to information
relating to goods and services, suppliers’ names or addresses, terms of supply
or service contracts or of particular transactions, or related information about
potential suppliers;




(d)

Marketing Information, including but not limited to information relating to
details about ongoing or proposed marketing programs or agreements by or on
behalf of the Company, sales forecasts, advertising formats and methods or
results of marketing efforts or information about impending transactions;




(e)

Personal Information, including but not limited to information relating to
employees’ personal or medical histories, compensation or other terms of
employment, actual or proposed promotions, hirings, resignation, disciplinary
actions, terminations or reasons therefor, training methods, performance, or
other employee information; and








10







(f)

Customer Information, including but not limited to information relating to past,
existing or prospective customers’ names, addresses or backgrounds, records of
agreements and prices, proposals or agreements between customers and the
Company, status of customers’ accounts or credit, or related information about
actual or prospective customers as well as customer lists.




All of the foregoing are hereinafter referred to as “Trade Secrets.”  During and
after the engagement of Consultant by the Company, regardless of the reasons
that such engagement ends, Consultant agrees:

(a)

To hold all Trade Secrets in confidence and not disclose, discuss, communicate
or transmit to others, or make any unauthorized copy of or use the Trade Secrets
in any capacity, position or business except as it directly related to
Consultant’s engagement by the Company;




(b)

To use the Trade Secrets only in furtherance of proper services-related reasons
of the Company to further the interests of the Company;




(c)

To take all reasonable actions that Company deems necessary or appropriate, to
prevent unauthorized use or disclosure of or to protect the Company’s interest
in the Trade Secrets;




(d)

That any of the Trade Secrets, whether prepared by Consultant or which may come
into Consultant’s possession during Consultant’s engagement hereunder, are and
will remain the property of the Company and its affiliates, and that all such
Trade Secrets, including copies thereof, together with all other property
belonging to the Company or its affiliates, or used in their respective
businesses, shall be delivered to or left with the Company;




(e)

If the Consultant is uncertain as to whether certain information is a Trade
Secret, Consultant acknowledges that Consultant has a duty to seek a
determination from the Company of the nature of such information before the
Consultant discloses or uses said information; and




(f)

Consultant also agrees to immediately disclose to the Company, in writing, all
unauthorized acquisitions, disclosures or uses of any Trade Secret, which may
come to Consultant’s attention during the course of Consultant’s employment and
engagement with the Company.




This Agreement does not apply to (i) information that by means other than
Consultant’s deliberate or inadvertent disclosure becomes generally known or
readily ascertainable; or (ii) disclosure compelled by judicial or
administrative proceedings after Consultant diligently tries to avoid each
disclosure and affords the Company the opportunity to obtain assurance that
compelled disclosures will receive confidential treatment.




Consultant specifically waives any rights to customer names, customer lists,
customer files or parts thereof as well as test results or information
Consultant might otherwise be entitled to by virtue of any applicable state or
federal law or regulation.

After the Consultant’s employment/engagement with the Company terminates, the
Consultant will not accept a position of employment (as an employee or
consultant) with any competitor of the Company, where the nature of the position
is such that the new employment will inevitably require the Consultant to
disclose or use any Trade Secrets in order to fulfill Consultant’s obligations
to the new employer.




3.

Assignment of Inventions.




(a)

The term “Proprietary Rights” shall mean all trade secret, patent, copyright,
mask work and other intellectual property rights throughout the world.




(b)

Inventions, if any, patented or unpatented, which Consultant made prior to the
commencement of his employment/engagement with the Company are excluded from the
scope of this Agreement.  To preclude any possible uncertainty, Consultant has
set forth on Exhibit 1 (Previous Inventions) attached hereto a complete list of
all Inventions that Consultant has, alone or jointly with others, conceived,
developed or reduced to practice or caused to be conceived, developed or reduced
to





11







practice prior to the commencement of his employment/engagement with the
Company, that Consultant would consider to be his property or the property of
third parties and that Consultant wishes to have excluded from the scope of this
Agreement (“Prior Inventions”).  If disclosure of any such Prior Inventions
would cause Consultant to violate any prior confidentiality agreement,
Consultant understands that he is not to list such Prior Inventions in Exhibit 1
but is only to disclose a cursory name for each such invention, a listing of the
party(ies) to whom it belongs, and the fact that full disclosure as to such
inventions has not been made for that reason.  A space is provided on Exhibit 1
for such purpose.  If no such disclosure is attached, Consultant represents that
there are no Prior Inventions.  If, in the course of Consultant’s
employment/engagement with the Company, Consultant incorporates a Prior
Invention into a Company product process or machine, the Company is hereby
granted and shall have a non-exclusive, royalty-free, irrevocable, perpetual,
worldwide license (with rights to sublicense through multiple tiers of
sublicensees) to make, have made, modify, use and sell such Prior Inventions.
 Notwithstanding the foregoing, Consultant agrees that he will not incorporate,
or permit to be incorporated, Prior Inventions in any Company Inventions without
the Company’s prior written consent.




(c)

Subject to Section 3(e), Consultant hereby assigns and agrees to assign in the
future (when any such Inventions or Proprietary Rights are first reduced to
practice or first fixed in a tangible medium, as applicable) to the Company all
of his right, title and interest in and to any and all Inventions (and all
Proprietary Rights with respect thereto) whether or not patentable or
registrable under copyright or similar statutes, made or conceived or reduced to
practice or learned by Consultant, either alone or jointly with others, during
the period of Consultant’s employment or engagement with the Company.
 Inventions assigned to the Company, or to a third party as directed by the
Company pursuant to this Section 3, are hereinafter referred to as “Company
Inventions.”




(d)

During the period of Consultant’s engagement and for one (1) year after
termination of his engagement as a consultant with the Company, Consultant will
promptly disclose to the Company fully and in writing all Inventions authored,
conceived or reduced to practice by Consultant, either alone or jointly with
others.  In addition, Consultant will promptly disclose to the Company all
patent applications filed by Consultant or on Consultant’s behalf within one (1)
year after termination of his employment/engagement.




(e)

Consultant also agrees to assign all his right, title and interest in and to any
particular Invention to a third party, including without limitation the United
States, as directed by the Company.




(f)

Consultant acknowledges that all original works of authorship which are made by
him (solely or jointly with others) within the scope of his employment and which
are protectable by copyright are “works made for hire,” pursuant to United
States Copyright Act (17 U.S.C. Section 101).




(g)

Consultant will assist the Company in every proper way to obtain, and from time
to time enforce, United States and foreign Proprietary Rights relating to
Company Inventions in any and all countries.  To that end Consultant will
execute, verify and deliver such documents and perform such other acts
(including appearances as a witness) as the Company may reasonably request for
use in applying for, obtaining, perfecting, evidencing, sustaining and enforcing
such Proprietary Rights and the assignment thereof.  In addition, Consultant
will execute, verify and deliver assignments of such Proprietary Rights to the
Company or any designee.  Consultant’s obligation to assist the Company with
respect to Proprietary Rights relating to such Company Inventions in any and all
countries shall continue beyond the termination of his employment/engagement,
but the Company shall compensate the Consultant at a reasonable rate after the
termination of Consultant’s employment/engagement for time actually spent by him
at the Company’s request on such assistance.




In the event the Company is unable for any reason, after reasonable effort, to
secure Consultant’s signature on any document needed in connection with the
actions specified in the preceding paragraph, Consultant hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as Consultant’s agent and attorney in fact, which appointment is coupled with an
interest, to act for and in Consultant’s behalf to execute, verify and file any
such documents and to do all other lawfully permitted acts to further the
purposes of the preceding paragraph with the same legal force and effect as if





12







executed by Consultant.  Consultant hereby waives and quitclaims to the Company
any and all claims, of any nature whatsoever, which Consultant now or may
hereafter have for infringement of any Proprietary Rights assigned hereunder to
the Company.




4.

Records.  Consultant agrees to keep and maintain adequate and current records
(in the form of notes, sketches, drawings and in any other form that may be
required by the Company) of all Proprietary Information developed by Consultant
and all Inventions made by Consultant during the period of his
employment/engagement at the Company, which records shall be available to and
remain the sole property of the Company at all times.




5.

Prior and Subsequent Companies.  During the Consultant’s employment/engagement
with the Company, Consultant will not use or disclose any confidential
information or trade secrets, if any, of any former employer or any other person
to whom Consultant has an obligation of confidentiality, and Consultant will not
bring onto the premises of the Company any unpublished documents or any property
belonging to any former employer or any other person to whom Consultant has an
obligation of confidentiality unless consented to in writing by that former
employer or person.  Consultant will use in the performance of his duties only
information which is generally known and used by persons with training and
experience comparable to his own, which is common knowledge in the industry or
otherwise legally in the public domain, or which is otherwise provided or
developed by the Company.  Consultant agrees to indemnify and hold harmless the
Company, its officers, directors, and employees from and against any liabilities
and expenses, including attorneys’ fees and amounts paid in settlement, incurred
by any of them in connection with Consultant’s breach of any of the aforesaid
representations and warranties.

Unless otherwise prohibited by contract or law and prior to Consultant’s
employment/engagement with the Company, Consultant agrees to disclose to the
Company the existence and substance of any prior confidentiality agreement
Consultant may have entered into with a prior employer or other. Consultant
agrees to disclose the existence and substance of this Agreement to Consultant’s
subsequent employer prior to such subsequent employment. Upon termination of
Consultant’s employment/engagement with the Company for any reason (including
disability), Consultant agrees to attend and participate in a Company Exit
Interview which shall concern matters related to this Agreement and other
matters.




6.

Non-Solicitation and Non-Pirating.  At all times following a termination or the
natural expiration of this Agreement, Consultant hereby agrees that, without the
express written consent of the Company, the Consultant will not, directly or
indirectly, for the Consultant or on behalf of any other person, firm, entity or
other enterprise:




(a)

call upon any client or customer of the Company or in any way solicit, divert or
take away any client or customer of the Company who was a client or customer of
the Company while the Consultant was an employee/consultant of the Company; and




(b)

disturb, hire, entice away or in any other manner persuade any employee, client,
or customer of the Company who was an employee, agent, client, or customer of
the Company during the period of the Consultant’s employment/engagement with the
Company, to alter, modify or terminate their relationship with the Company as an
employee, agent, client, or customer, as the case may be.




7.

Non-Competition.  Consultant hereby agrees that, without the express written
consent of the Company, Consultant will not, directly or indirectly, for
Consultant or on behalf of any other person, firm, entity or other enterprise,
during the period of Consultant’s employment/engagement with the Company and for
a period of one (1) calendar year following the date of termination (for
whatever reason) or natural expiration of Consultant’s employment/engagement
with the Company, be employed as an officer,  director or manager of, act as a
consultant for, be a partner in, have a proprietary interest in, give advice to,
loan money to or otherwise associate with, any person, enterprise, partnership,
association, corporation, joint venture or other entity which is directly or
indirectly in a business which in any way competes with the business of the
Company in any state, place or other location in the United States or any
territory of the United States or any other jurisdiction in which the Company
does business.   This provision shall not be construed to prohibit the
Consultant from owning up to 2% of the issued shares of any company whose common
stock is listed for trading on any national securities exchange or on The Nasdaq
National Market System or Small Cap Market.





13










8.

Remedies For Breach.  Consultant acknowledges that the covenants contained in
this Agreement are independent covenants and that any failure by the Company to
perform its obligations under any other agreement it may now or hereafter have
with Consultant shall not be a defense to enforcement of the covenants contained
herein, including but not limited to a temporary or permanent injunction.
 Consultant acknowledges that damages in the event of Consultant’s breach of
this Agreement will be difficult, if not impossible, to ascertain and it is
therefore agreed that the Company, in addition to, and without limiting any
other remedy or rights it may have, shall have the right to an injunction
enjoining the said breach.  Consultant agrees to reimburse Company for all costs
and expenses, including reasonable attorneys’ fees, incurred by Company because
of any breach of this Agreement.

If Consultant, without written consent of the Company, fails to comply with any
provision of this Agreement, then Consultant’s right to any compensation to
which Consultant would otherwise be entitled shall terminate, and the Company’s
obligations to make any such payments shall immediately cease.   Further, if the
Company has already paid the Consultant compensation during a period when the
Company did not know of the Consultant’s breach of this Agreement, the
Consultant shall immediately return to the Company all such compensation paid to
the Consultant by the Company during such period.




9.

Notices.  All notices or other communications required or permitted to be given
hereunder shall be in writing and may be delivered personally, transmitted by
telecopier, sent by a nationally recognized overnight courier, or mailed.  A
notice that is mailed is effective on the day after the date of postmark, if
mailed by certified or registered mail, postage prepaid, return receipt
requested, addressed to the intended recipient as follows:







If to Company, to:

Guardian Technologies International, Inc.

516 Herndon Parkway

Herndon, Virginia  20170




If to Consultant, to

Robert A. Dishaw                              

848 Brickell Key Drive

Suite 2606

Miami, Florida 33131







or at such other address as the intended recipient may have specified in a
notice actually delivered to the sender.  Other forms of notice are effective
when received by the intended recipient or when the intended recipient refuses
delivery (as evidenced by the return receipt or invoice of the delivery
service).




10.

Right of Company to Assign.  This Agreement shall be assignable and transferable
by the Company to the Company’s transferee, assignee or any
successor-in-interest, parent, subsidiary or affiliate of the Company, and shall
inure to the benefit of and be binding upon the Consultant, the Consultant’s
heirs and personal representatives, and the Company and its successors and
assigns.  Consultant agrees to execute all documents necessary to ratify and
effectuate such assignment.  This Agreement shall not be assignable by the
Consultant, but it shall be binding upon his heirs and personal representatives.




11.

Binding Effect If Transferred.  In the event this Agreement is transferred by
Company, the term “Company” used herein shall refer to the Company’s transferee
or assignee.




12.

Governing Law.  This Agreement shall be subject to and governed by the laws of
the Commonwealth of Virginia, irrespective of the fact that the Consultant may
become a resident of a different state. If any party to this Agreement brings
suit against another party for breach of any provision of this Agreement, such
matter shall be filed in a court in the Commonwealth of Virginia, and the
parties hereby waive any contention that venue or jurisdiction is not proper in
said court.




13.

Severability.  If any portion of this Agreement shall be for any reason, invalid
or unenforceable, the remaining portion or portions shall nevertheless be valid,
enforceable and carried into effect, unless to do so would clearly violate the
present legal and valid intention of the parties hereto.





14










14.

Survival.  The provisions of this Agreement shall survive the termination of
Consultant’s engagement and the assignment of this Agreement by the Company to
any successor in interest or other assignee.




15.

Engagement.  Consultant agrees and understands that nothing in this Agreement
shall confer any right with respect to continuation of Consultant’s engagement
by the Company, nor shall it interfere in any way with Consultant’s right or the
Company’s right to terminate Consultant’s engagement at any time, with or
without cause.




16.

Waiver.  No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach.  No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.
 The Company shall not be required to give notice to enforce strict adherence to
all terms of this Agreement.




17.

Entire Agreement.  The obligations pursuant to Sections 1, 2, 3, 4, 6, 7 and 8
of this Agreement shall apply to any time during which Consultant was previously
employed/engaged, or is in the future employed or engaged, by the Company as an
employee or consultant if no other agreement governs nondisclosure and
assignment of Inventions during such period.  This Agreement, including the
exhibit hereto, contains the entire agreement of the parties with respect to the
subject matter of this Agreement and supersedes all prior negotiations and
agreements, whether oral or written, concerning the subject matter hereof, all
of which are merged in this Agreement.  Any subsequent change or changes in
Consultant’s duties or compensation will not affect the validity or scope of
this Agreement.




18.

Captions.  The captions or titles of the sections herein have been included for
convenience only and shall not be considered as part of this Agreement.




19.

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original.




20.

Effectiveness of Agreement.  This Agreement shall be effective as of the first
day of Consultant’s employment with the Company, namely November 21, 2005.




CONSULTANT HAS READ THIS AGREEMENT CAREFULLY AND UNDERSTANDS ITS TERMS.
 CONSULTANT HAS COMPLETELY FILLED OUT EXHIBIT 1 TO THIS AGREEMENT.




[THE REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY.]











15










IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed effective as of the date and year first written above.










/s/Robert A. Dishaw

Robert A. Dishaw, Consultant
















AGREED TO AND ACCEPTED BY:




GUARDIAN TECHNOLOGIES INTERNATIONAL, INC.










By:

/s/Michael W. Trudnak

Michael W. Trudnak, Chief Executive Officer
















Attachment: Exhibit 1 – Previous Inventions








16













EXHIBIT 1




PREVIOUS INVENTIONS




TO:

Guardian Technologies International, Inc.




FROM:

Robert A. Dishaw




DATE:

November 18, 2005




SUBJECT:

Previous Inventions










1.

Except as listed in Section 2 below, the following is a complete list of all
inventions or improvements relevant to the subject matter of my
employment/engagement by Guardian Technologies International, Inc. (the
“Company”) that have been made or conceived or first reduced to practice by me
jointly or with others prior to my engagement by the Company:




X

No inventions or improvements.




See below.






















[   ]

Additional sheets attached.




2.

Due to a prior confidentiality agreement, I cannot complete the disclosure under
Section 1 above with respect to inventions or improvements generally listed
below, the proprietary rights and duties of confidentiality with respect to
which I owe to the following parties:

 







Invention or Improvement




Party(ies)




Relationship

1.




  




2.




  




3.




  







[   ]

Additional sheets attached.











17

 










 

EXHIBIT C

DISPUTE RESOLUTION PROCEDURES




1.      Negotiation.  Any controversy or claim arising out of, relating to, or
in connection with the Agreement (other than a claim or controversy that may be
asserted under Section 1.4, Section 4, or Section 6.1 (for equitable relief))
shall be promptly dealt with by the Parties, who shall promptly meet and confer
in a good faith effort to resolve such dispute.  In the event the Parties are
unable to resolve such dispute within thirty (30) calendar days and the Parties
have not agreed to an extension of time within which the dispute may be resolved
by such executives, either Party may then refer such dispute to binding
arbitration in accordance with Section 2 of this Exhibit C.




2.      Arbitration.  Any controversy or claim arising out of, relating  to, or
in connection with the Agreement (other than a claim or controversy that may be
asserted under Section 1.4, Section 4, or Section 6.1 (for equitable relief))
that has not been resolved pursuant to Section 1 of this Exhibit C shall be
resolved through binding arbitration pursuant to and in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (the “AAA”)
then in effect, as modified by the terms of this Section 2 set forth below:




(a)

Arbitration shall be conducted at a location in Fairfax County, Virginia to be
agreed upon by the Parties.




(b)

Arbitration shall be conducted by one (1) arbitrator, who may be selected by
mutual agreement of the Parties or, if not so selected by the Parties within
thirty (30) calendar days after the conclusion of negotiations under Section 1
hereof, shall be selected from a list of five (5) qualified neutral arbitrators
provided by the AAA.  The one (1) arbitrator shall be selected by a process of
each Party alternately striking names (the first strike to be determined by lot)
until one name remains; provided, however, that, if the arbitrator is not
selected within fifteen (15) calendar days after the AAA has transmitted the
list of arbitrators to the Parties as a result of a Party’s failure to exercise
its strikes in a timely and reasonable fashion, the other Party shall be
entitled, and shall have the sole right, to designate the arbitrator from the
arbitrators set forth in the AAA list; and provided, further, however, that no
arbitrator so appointed shall have any personal relationship with, investment
in, or commercial dealings within the previous five (5) years with, either Party
or their respective affiliates.




(c)

Prior to the commencement of the arbitration, each Party shall be entitled to
take limited discovery, including the rights to request a reasonable number of
documents, to serve no more than twenty (20) interrogatories and to take no more
than three (3) depositions.  Any disputes concerning this limited discovery
shall be decided by the arbitrator.




(d)

The arbitrator shall, as soon as practicable and upon fifteen (15) calendar days
written notice to each Party, conduct an arbitration hearing and proceeding on
the merits of the dispute and thereafter shall issue a written decision
explaining the basis for the decision, including findings of fact and
conclusions of law.  Any decision shall be consistent with the terms and
conditions of this Agreement and shall not authorize any remedial action in
violation of any provision of this Agreement.




(e)

The reasonable fees and expenses arising out of any arbitration (including,
without limitation, the costs of the arbitrator selected and attorneys’ fees and
disbursements) shall be paid by the losing Party or, in the event that the
arbitrator’s decision partially favors each Party, as determined by the
arbitrator.




(f)

Any arbitration arising out of or relating to this Agreement or any alleged
breach or non-performance thereof may include by consolidation, joinder or other
manner any other Person which or whom a Party to the arbitration reasonably
believes to be substantially involved in a common question of fact or law.




(g)

This agreement to arbitrate shall be specifically enforceable under prevailing
law.  Any award rendered by the arbitrator shall be final, binding and
enforceable by any Party to the arbitration, and judgment may be rendered upon
it in accordance with the applicable law in a court of competent jurisdiction.








18

 










Other than in connection with enforcing its rights in proprietary information,
inventions assignment and non-competition pursuant to Exhibit B, enforcing its
rights under Section 1.4, or for specific performance with respect to Section
6.1 of the Agreement, or in connection with this Section 2 of this Exhibit C to
enforce an arbitration award, each Party hereby waives any and all rights to,
and hereby covenants not to, bring any lawsuit, arbitration or other proceeding
in any jurisdiction, judicial body or forum arising under or relating to the
Agreement or its subject matter (other than a proceeding as described above or a
legal proceeding solely to enforce the award or judgment of such arbitration
proceeding).




3.    Limitation.

The provisions of Section 2 shall not apply to any action, suit or proceeding
contemplated in, or authorized by, Section 1.4, Section 4, or Section 6.1 of the
Agreement.




4.  Waiver of Jury Trial.  EACH OF THE COMPANY AND CONSULTANT HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THE
AGREEMENT OR THE ACTIONS OF THE COMPANY OR CONSULTANT IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT  OF THE AGREEMENT (INCLUDING THIS
EXHIBIT C).



















 








19

 


